Citation Nr: 0118811	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  97-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left upper extremity weakness, secondary to 
cerebro-vascular accident, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased rating for the service-
connected left lower extremity weakness, secondary to 
cerebro-vascular accident, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to January 
1948 and from March 1951 to December 1951.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO) which denied a rating in excess of 10 percent for the 
service-connected residuals of a right cerebro-vascular 
accident and a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

By rating action in August 2000, the RO assigned a 20 percent 
rating for left upper extremity weakness and a 20 percent 
rating for left lower extremity weakness, each found to be a 
residual of the service-connected right cerebro-vascular 
accident, from September 1, 1995.  The RO denied the claim 
for TDIU.  The RO granted entitlement to nonservice-connected 
pension benefits and special monthly pension by reason of 
being housebound.  Special monthly pension based on the need 
for aid and attendance was denied.

A videoconference hearing was held in April 2001 before the 
undersigned Member of the Board.  At the hearing, the 
veteran's representative raised the issue of entitlement to 
service connection for depression, claimed as secondary to 
the service-connected residuals of right cerebro-vascular 
accident.  The representative also raised the issue of 
whether the RO should refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000).  As those issues 
have not been properly developed on appeal, they are referred 
to the RO for appropriate action.


REMAND

In April 2001, the veteran testified that the service-
connected residuals of a right cerebro-vascular accident had 
become worse, particularly over the previous six months to a 
year.  He indicated that he experienced difficulty with 
speech, hoarseness and chewing and swallowing food.  He 
testified that he had increased difficulty walking more than 
1/4 of a mile and that his legs gave out.  He indicated that he 
was unable to do yard work or hold a hammer and that it was 
becoming difficult to shower and shave.  He indicated that he 
was taking pain medication and that he had not received 
recent treatment for his disability.  The veteran also 
indicated that immediately after his stroke he was sent to a 
swallowing clinic.  The veteran indicated that all of the 
records pertaining to that treatment may not have been 
associated with the claims folder.  

The claims file includes VA hospital and outpatient records 
dating back to December 1993.  Included are records dated in 
February and March 1995 showing swallowing testing and 
therapy.  A March 1995 record shows that the veteran 
underwent modified barium swallow and the assessment was mild 
oral dysphagia secondary to right facial paresis/parathesias, 
resulting in difficulty with oral bolus manipulation. 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.

In light of the veteran's testimony that his service-
connected disabilities have increased in severity since that 
most recent VA examination in August 1998, the Board is of 
the opinion that another VA examination is necessary.  As 
noted above, the veteran has testified regarding complaints 
related to parts of the body other than the upper and lower 
extremities that he asserts are residuals of the cerebro-
vascular accident.  The VA examination should address these 
additional complaints, which include difficulty with 
swallowing.  The Board notes that the United States Court of 
Appeals for Veterans Claims has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, as the TDIU issue is inextricably intertwined with 
the other issues on appeal, consideration of the TDIU issue 
should be deferred until the other issues are resolved.


Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected residuals 
of a right cerebro-vascular accident 
since July 1996.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran 
since July 1996, that are not currently 
in the claims folder.  In this respect, 
the Board notes that VA outpatient and 
hospital records have been previously 
associated with the claims folder and 
this additional request to obtain VA 
records is for the purpose of having the 
RO insure that the complete record of the 
veteran's VA treatment has been obtained.  
Once obtained, all records must be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
residuals of a right cerebro-vascular 
accident, which currently include, but 
may not be limited to, disabilities of 
the left upper and lower extremities.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  All indicated tests 
must be conducted.  With regard to both 
the upper and lower left extremities, the 
examiner should indicate whether the 
paralysis is complete or incomplete.  If 
the paralysis is incomplete, the examiner 
should describe the manifestations of the 
incomplete paralysis and whether it is 
moderate or severe.  The examiner should 
also indicate whether there are any 
additional residuals of the right 
cerebro-vascular accident, to include the 
disability of the cranial nerves, facial 
muscles and oral dysphagia.  In addition, 
based on his/her review of the case, it 
is requested that the examiner express a 
medical opinion as to the degree of 
industrial incapacity caused by the 
service-connected residuals of a right 
cerebro-vascular accident to include an 
opinion as to whether these service-
connected disabilities alone prevent the 
veteran from securing and following 
substantially gainful employment.  A 
complete rationale for any opinion 
expressed must be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  After completion of the above 
requested development, the RO should 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


